DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10581693 (hereinafter “the ‘693 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and read on the instant claims as detailed below.

Regarding claim 22, the ‘693 patent discloses a computer-implemented method for providing a topology of a wireless network, the method comprising the following operations performed by one or more processors: 
receiving, from a first plurality of wireless devices of the wireless network, a first set of data indicative of a network topology with respect to a first period of time (Claim 1, Lines 4-6); 
receiving, from a second plurality of wireless devices of the wireless network, a second set of data indicative of a network topology with respect to a second period of time (Claim 1, Lines 14-17); and 
displaying a graphical user interface including a graphical representation of the wireless network simultaneously identifying the first and second plurality of wireless devices arranged according to their geographic position with respect to the first and second periods of time, based on the received first set of data and the received second set of data (Claim 1, Lines 33-40).

Regarding claim 23, the ‘693 patent further discloses providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to the first or second period of time (Claim 2). 

Regarding claim 24, the ‘693 patent further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on location information reported from the wireless device (Claim 3). 

Regarding claim 25, the ‘693 patent further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on the wireless device's proximity to another wireless device with an established location (Claim 4). 

Regarding claim 26, the ‘693 patent further discloses wherein the first set of data includes distribution path information associated with one or more transactions during the first period of time (Claim 1, Lines 9-12), the second set of data includes distribution path information associated with one or more transactions during the second period of time (Claim 1, Lines 20-22), and the distribution path information is determined based on a routing table reported from at least one wireless device of the first or second plurality of wireless devices (Claim 5). 

Regarding claim 27, the ‘693 patent further discloses wherein the graphical representation of the wireless network Is provided as an overlay on a geographic map (Claim 6). 

Regarding claim 28, the ‘693 patent further discloses: 
providing, as part of the graphical user interface, a transaction description area that indicates a description of a transaction between a first wireless device and a second wireless device of the first or second plurality of wireless devices (Claim 7, Lines 3-7); and
providing, as part of the graphical user interface, a graphical representation of the transaction over the graphical representation of the wireless network (Claim 7, Lines 8-10). 

Regarding claim 29, the ‘693 patent further discloses: 
providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to a span of time including the first and second period of time (Claim 8, Lines 3-6); and
generating a graphical representation of an aggregate wireless network with respect to the span of time (Claim 8, Lines 7-8).

Regarding claim 30, the ‘693 patent further discloses wherein the graphical user interface includes a representation of a routing table associated with the selected wireless device (Claim 9). 

Regarding claim 31, the ‘693 patent discloses a system for providing a topology of a wireless network, the system comprising: at least one processor configured to execute instructions to perform operations comprising: 
receiving, from a first plurality of wireless devices of the wireless network, a first set of data indicative of a network topology with respect to a first period of time (Claim 10, Lines 5-10); 
receiving, from a second plurality of wireless devices of the wireless network, a second set of data indicative of a network topology with respect to a second period of time (Claim 10, Lines 16-22); and 
displaying a graphical user interface including a graphical representation of the wireless network simultaneously identifying the first and second plurality of wireless devices arranged according to their position with respect to the first and second periods of time, based on the received first set of data and the received second set of data (Claim 10, Lines 36-43). 

Regarding claim 32, the ‘693 patent further discloses providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to the first or second period of time (Claim 11). 

Regarding claim 33, the ‘693 patent further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on location information reported from the wireless device (Claim 12). 

Regarding claim 34, the ‘693 patent further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on the wireless device's proximity to another wireless device with an established location (Claim 13). 

Regarding claim 35, the ‘693 patent further discloses wherein the first set of data includes distribution path information associated with one or more transactions during the first period of time (Claim 10, Lines 11-13), the second set of data includes distribution path information associated with one or more transactions during the second period of time (Claim 10, Lines 22-25), and the distribution path information is determined based on a routing table reported from at least one wireless device of the first or second plurality of wireless devices (Claim 5). 

Regarding claim 36, the ‘693 patent further discloses wherein the graphical representation of the wireless network Is provided as an overlay on a geographic map (Claim 15). 

Regarding claim 37, the ‘693 patent further discloses: 
providing, as part of the graphical user interface, a transaction description area that indicates a description of a transaction between a first wireless device and a second wireless device of the first or second plurality of wireless devices (Claim 16, Lines 2-6); and
providing, as part of the graphical user interface, a graphical representation of the transaction over the graphical representation of the wireless network (Claim 16, Lines 7-9). 

Regarding claim 38, the ‘693 patent further discloses: 
providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to a span of time including the first and second period of time (Claim 17, Lines 2-5); and
generating a graphical representation of an aggregate wireless network with respect to the span of time (Claim 17, Lines 6-7).

Regarding claim 39, the ‘693 patent discloses a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for providing a topology of a wireless network, the operations comprising: 
receiving, from a first plurality of wireless devices of the wireless network, a first set of data indicative of a network topology with respect to a first period of time (Claim 18, Lines 6-11); 
receiving, from a second plurality of wireless devices of the wireless network, a second set of data indicative of a network topology with respect to a second period of time (Claim 18, Lines 16-22); and 
displaying a graphical user interface including a graphical representation of the wireless network simultaneously identifying the first and second plurality of wireless devices arranged according to their position with respect to the first and second periods of time, based on the received first set of data and the received second set of data (Claim 18, Lines 35-42). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 24-31, and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adhikari et al. (U.S. Patent Application Publication No. 2004/0252694, hereinafter “Adhikari”) in view of Kumar et al. (U.S. Patent No. 7327998, hereinafter “Kumar”).

Claims 22, 31, and 39:
Adhikari discloses a system for providing a topology of a wireless network, the system comprising: at least one processor configured to execute instructions to perform operations comprising: 
receiving, from a first plurality of wireless devices of the wireless network, a first set of data indicative of a network topology with respect to a first period of time (§ 0026; Communications are exchanged between endpoints 102 in a manner that generates information characterizing the network topology, such as information identifying routers and paths between routers, wherein the characterized portion of the network may be the portion associated with one or more paths between each of a plurality of selected pairs of endpoint devices); 
receiving, from a second plurality of wireless devices of the wireless network, a second set of data indicative of a network topology with respect to a second period of time (§ 0086; The algorithm (as disclosed in § 0026) may be executed by each endpoint in the system); and 
displaying a graphical user interface including a graphical representation of the wireless network simultaneously identifying the first and second plurality of wireless devices arranged according to their position with respect to the first and second periods of time, based on the received first set of data and the received second set of data (§ 0107; A visualization tool provides a graphical view of the network topology information) (§ 0086; Since each endpoint has a different view of the network, combining these different views provides improved topology information) (§ 0103; The network topology information comprises a set of nodes and a set of directed edges between those nodes).

Adhikari does not appear to disclose displaying a graphical user interface including a graphical representation of the wireless network identifying the plurality of wireless devices arranged according to their geographic position. 

Kumar discloses a geographic view rendering tool that renders a geographic view displaying nodes of a wireless network at their corresponding geographic location (Abstract). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Adhikari’s GUI by integrating features of Kumar’s geographic view rendering tool in order to provide a geographic visualization of Adhikari’s wireless network layout and network information to simplify the maintenance and future planning of the network (Kumar, last paragraph of background). 

The method of claim 22 is implemented by the system of claim 31 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable medium” of claim 39, Adhikari discloses memory 204 may represent RAM, ROM, optical or magnetic disk-based storage (§ 0041).

Claims 24 and 33:
Adhikari in view of Kumar further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on location information reported from the wireless device (Adhikari, § 0047; The addresses written into the options field trace a path from a source endpoint to a destination endpoint).

Claims 25 and 34:
Adhikari in view of Kumar further discloses wherein the geographic location information for at least one of the first and second plurality of wireless devices is determined based on the wireless device's proximity to another wireless device with an established location (Adhikari, § 0047; The addresses written into the options field trace a path from a source endpoint to a destination endpoint).

Claims 26 and 35:
Adhikari in view of Kumar further discloses wherein the first set of data includes distribution path information associated with one or more transactions during the first period of time (Adhikari, § 0026; Communications are exchanged between endpoints 102 in a manner that generates information characterizing the network topology, such as information identifying routers and paths between routers, wherein the characterized portion of the network may be the portion associated with one or more paths between each of a plurality of selected pairs of endpoint devices), the second set of data includes distribution path information associated with one or more transactions during the second period of time (Adhikari, § 0086; The algorithm (as disclosed by Adhikari in § 0026) may be executed by each endpoint in the system), and the distribution path information is determined based on a routing table reported from at least one wireless device of the first or second plurality of wireless devices (Adhikari, § 0047; When several of the endpoints 102 communicate with each other, they can collectively discover, via the options field, a set of nodes and edges comprising an operational topology of the network).

Claims 27 and 36:
Adhikari in view of Kumar further discloses wherein the graphical representation of the wireless network Is provided as an overlay on a geographic map (Kumar, Abstract; The geographic view may be displayed overlaying a digital map).

Claims 28 and 37:
Adhikari in view of Kumar further discloses:
providing, as part of the graphical user interface, a transaction description area that indicates a description of a transaction between a first wireless device and a second wireless device of the first or second plurality of wireless devices (Adhikari, §0105; Network topology information can be processed to show how the network is used for various subsets of the packets, such as only those packets having certain traffic type restrictions); and
providing, as part of the graphical user interface, a graphical representation of the transaction over the graphical representation of the wireless network (Adhikari, § 0105; Given the restrictions, the nodes and/or edges of the network can be rendered on a graphical display using colors, thickness or other visual characteristics).

Claims 29 and 38:
Adhikari in view of Kumar further discloses:
providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to a span of time including the first and second period of time (Adhikari, § 0088; A merging algorithm executed by each of the endpoints in the system, where each endpoint has a different view of the network, combines the different views for improved topology information); and
generating a graphical representation of an aggregate wireless network with respect to the span of time (Adhikari, § 0107; A visualization tool provides a graphical view of the network topology information).

Claim 30:
Adhikari in view of Kumar further discloses wherein the graphical user interface includes a representation of a routing table associated with the selected wireless device (Adhikari, § 0047; When several of the endpoints 102 communicate with each other, they can collectively discover, via the options field, a set of nodes and edges comprising an operational topology of the network).

Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adhikari et al. (U.S. Patent Application Publication No. 2004/0252694, hereinafter “Adhikari”) in view of Kumar et al. (U.S. Patent No. 7327998, hereinafter “Kumar”); further in view of Hrastar (U.S. Patent No. 7522908, hereinafter “Hrastar”).

Claims 23 and 32:
Adhikari in view of Kumar discloses the method as recited in claim 22 and the system as recited in claim 31.

Adhikari in view of Kumar does not appear to disclose providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to the first or second period of time. 

Hrastar discloses providing, as part of the graphical user interface, a selectable option to display the graphical representation of the wireless network with respect to the first or second period of time (Column 15, Lines 15-20; A first topology generated from data gathered in a first epoch is compared to a second topology generated from data gathered in a different epoch). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Adhikari and Kumar’s visualization tool by integrating the features of Hrastar’s method for wireless network topology and visualization in order to identify a topology state that violates security and/or policy constraints (Hrastar, Column 15, Lines 24-26) and to capture and track the connectivity patterns of users and the networks that are established over time (Hrastar, Column 14, Lines 55-57). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the record of the various parent applications for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452